case 1:19-mj-00382-Rl\/ll_ Documem 1 Fil@d/€g§%n§ga¢ge 1 of Qpaé$@,#: 1

\MW `@FFMM _
YMMQ@/\ .

AB:KCB

UN[TED STATES DlSTRICT COURT
EASTERN DISTRICT OF NEW YORK

__________________ X

UNITED STATES OF AMERICA PR_E-ARRAIGNMENT
COMPLAINT

- against -

(T. 2|, U.S.C., §§ 952(a) and 960(&)(1))

JULIO SURIEL PAULINO,
No. l9-MJ-382

Defendant.
__________________ X

EASTERN DISTRICT OF NEW YORK, SS:

JACQUELINE ESTEVEZ, being duly sworn, deposes and states that she is a
Tasl< Force Offlcer with the United States Drug Enforcement Administration (“DEA”)_

Upon information and belief, on or about April 20, 2019, Within the Eastern
District ofNeW York, the defendant JULIO SURIEL PAULINO did knowingly and
intentionally import a controlled Substance into the United States from a place outside
thereof, which offense involved a substance containing heroin, a Schedule I controlled
Substance.

(Title 21, United States Code, Sections 952(a) and 960(3)(1))

J.

Case 1:19-mj-00382-R|\/|L Document 1 Filed 04/22/19 Page 2 of 4 Page|D #: 2

The source of your deponent’s information and the grounds for his belief are
as follows:l

1. I arn a Task Force Officer with the DEA and have been involved in the
investigation of numerous cases involving narcotics smuggling and distribution I am
familiar with the facts and circumstances set forth below from my review of the investigative
file and from reports of other law enforcement officers involved in the investigation

2. On or about April 20, 2019, the defendant JULIO SURIEL PAULINO
arrived at John F. Kennedy International Airport (“JFK”) in Queens, New York, aboard
Delta Airlines flight number 312 from Santiago, Dominican Republic.

3. Upon his arrival, the defendant JULIO SURIEL PAULINO was
selected for an enforcement examination by United States Customs and Border Protection
(“CBP”) officers. A CBP officer conducted a search of the defendant’s baggage, which was
negative.

4. During the enforcement examination, the defendant JULIO SURIEL
PAULINO Was visibly nervous. His carotid artery was pulsating, he Was avoiding eye
contact and his hands were shaking. The defendant was escorted into a private search room
and a pat down of PAULINO was completed with negative results The defendant stated, in
sum and substance and in part, that he was traveling to the United States to visit his sister,
but that she was unaware of his arrival. He stated, in sum and substance and in part, that he

had previously traveled to the United rStates to visit a friend named “Ramon,” who paid for a

 

' Because the purpose of this complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of Which I am aware.

Case 1:19-mj-00382-R|\/|L Document 1 Filed 04/22/19 Page 3 of 4 Page|D #: 3

three-night hotel stay for PAULINO, and that PAULINO had watched movies and slept
during the prior trip.

5. The defendant JULIO SURIEL PAULINO was presented with an x-ray
consent form, which Was read to him in Spanish, his native language, and Which he
acknowledged he understood but refused to sign. Based on his response to questioning and
his visible nervousness, the defendant Was transported to the medical facility at JFK for a
monitored bowel movement Upon arrival at the medical facility at JFK, the defendant was
again presented with an x-ray consent form, which he voluntarily signed. An x-ray
examination Was conducted and revealed the presence of foreign bodies.

6. As of the date and time of the filing of this complaint, the defendant
JULIO SURIEL PAULINO has passed approximately 70 pellets. One of the pellets was
probed and found to contain a substance that field-tested positive for heroin.

7. The defendant JULIO SURIEL PAULINO will be detained at the JFK
medical facility until such time as he has passed all the pellets contained within his intestinal

tract.

Case 1:19-mj-00382-R|\/|L Document 1 Filed 04/22/19 Page 4 of 4 Page|D #: 4

WHEREFORE, your deponent respectfully requests that the defendant JULIO

SURIEL PAULINO be dealt with according to law.

Sworn to before me this
22nd day of April 2019

§lt,ev%

' Ir

THE HoNoRABLE nostra/1 m. s1 _. Y_
UNITED sTATEs MAGISTRATE JUDGE
EASTERN DISTRICT oF NEW YoRK

 

WW\

JACQ LINE ESTEVEZ
Task orce Officer
Drug Enforcement Administration

